Citation Nr: 0501498	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-13 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $40,095.53 (or $ 
40,198.53).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from April 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 decision by the Committee on 
Waivers and Compromises (Committee) at the Houston, Texas, 
Regional Office (RO).  The veteran repeatedly requested to 
appear at a hearing at the RO, but the evidence of record 
indicates he was incarcerated in August 2001 and thus is 
currently unable to testify at a personal hearing at the RO.  
He also requested to testify at a hearing at the Board in 
Washington, D.C., and was scheduled for a hearing in March 
2004 before a Veterans Law Judge, but his hearing was 
cancelled and there is no indication in the file that a 
request was made to reschedule the hearing.  The Board is of 
the opinion that all due process requirements have been met 
regarding the veteran's request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged. See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.




Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete. 38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. 38 U.S.C.A. §§ 
5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
However, the VCAA and implementing regulations do not apply 
in waiver cases.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

The veteran is seeking waiver of an indebtedness to the U.S. 
Government created by the overpayment of VA disability 
compensation benefits.  In its June 2002 decision, the 
Committee held that the veteran's period of overpayment was 
from March 6, 1995, through December 31, 2002.

The Board notes that, by law, any person incarcerated for a 
felony shall not be paid compensation in excess of a certain 
rate.  When a veteran is in receipt of compensation at or 
above the 20 percent rate, the compensation will be reduced 
to the 10 percent rate 61 days after incarceration for 
conviction of a felony.  38 U.S.C.A. § 5313 (West 2002); 
38 C.F.R. § 3.665 (2003). 

There is no dispute in this matter that, after filing an 
initial claim for benefits in 1988, the veteran was 
incarcerated, later released, and then jailed for parole 
violations.  However, there appears to be some confusion over 
exactly when he was incarcerated and the exact nature of his 
alleged crimes, that is, whether they were felonies or 
misdemeanors.  There is also some confusion regarding the 
exact amount of the alleged overpayment.  The February 2003 
statement of the case (SOC) indicates that on January 17, 
2002, the Debt Management Center (DMC)


sent the veteran a debt letter showing his debt amounted to 
$40,095.53.  However, a copy of that letter is not currently 
in the claims file, and there is nothing in the file to 
reflect an accounting of how the veteran's alleged debt was 
incurred.  Moreover, the SOC phrased the issue as a debt in 
the amount of $40,198.53.

By way of background, according to a December 2001 
memorandum, an RO representative evidently contacted a Texas 
Department of Criminal Justice (TDCJ) employee who pulled the 
veteran's file and provided the following information.  On 
July 29, 1985, the veteran was arrested and began jail time 
for attempted murder.  On June 20,1988, he was released under 
mandatory supervision.  Thereafter, the evidence shows that 
the veteran filed an original claim for VA disability 
benefits.  In a May 1995 written statement, the veteran 
advised the RO that he was incarcerated for an alleged parole 
violation at the Texas Department of Corrections, Ramsey III 
Unit.  The TDCJ information reflects that the veteran 
violated parole, was returned to the TDCJ on January 3,1995, 
and was released on mandatory supervision on November 13, 
1996.  

In July 1998, the RO effectuated an April 1998 Board decision 
which granted the veteran's claim for service connection for 
post-traumatic stress disorder (PTSD).  He received a 
retroactive compensation payment check of $151,845.

In an August 1998 letter to the Ellis County Jail, the RO 
noted that the veteran was an inmate from February 25, 1997, 
to June 20, 1997, for violation of parole conditions and 
driving while intoxicated.  The RO requested documentation 
regarding whether the veteran was an inmate at the facility 
as the result of a felony conviction, and a complete 
incarceration history from February 1, 1990, to June 20, 
1997.  It does not appear that the RO received a response to 
its letter.

However, in a memorandum dated the next day, in August 1998, 
a RO representative indicated that the veteran's accredited 
service representative provided incarceration information 
noting that none of the veteran's incarceration dates 
included a felony charge.  The information revealed that the 
veteran was incarcerated from June 1994 to November 1996 at 
the Texas Department of Corrections, Ramsey Unit 3, Rasharon, 
Texas, for a parole violation (misdemeanor); from February 
18, 1997, to June 29, 1997, at the Ellis County Jail, 
Waxahachi, Texas, 75156, for a parole violation 
(misdemeanor); and from February 27, 1998, to May 22, 1998, 
at the Bexar County Correctional Facility, San Antonio, 
Texas, for a parole violation (misdemeanor).  The RO 
memorandum indicates that no evidence of record contradicted 
the service representative's information.

An October 1998 RO rating decision indicates that the veteran 
underwent VA examination in August 1998.  It was noted that 
the veteran was hospitalized, apparently in August 1998, for 
treatment of his service-connected PTSD.

The TDCJ information further reflects that on August 24, 
2001, the veteran began a 10-year sentence for aggravated 
assault and parole violation (to serve the remainder of the 
prefious sentence for attempted murder).  

In October 2001, the RO was advised of the veteran's 
incarceration since August 2001 and, in a January 2002 
letter, the RO advised the veteran that his benefits would be 
reduced effective the 61st day following his 
conviction/incarceration, both in 1995 and 2001.  The RO said 
that the veteran's initial crime and conviction for which he 
was incarcerated and later paroled was a felony and, 
therefore, his parole violation incarceration had the same 
effect on his VA benefits.  However, in its June 2002 
decision, the Committee said the period of overpayment was 
from March 6, 1995, through December 31, 2001.

Thus, while in 1998 the RO evidently considered the veteran 
jailed for misdemeanors that did not affect his disability 
compensation award, in 2002 the RO considered the veteran's 
incarceration(s) for parole violations as felonies.  While in 
January 2002 the RO advised the veteran that the proposed 
reductions would occur in 1995 and 2001, in June 2002 the 
Committee based its decision upon a six-year time frame from 
March 1995 to December 2001, notwithstanding that the veteran 
was clearly not in jail during at least some of that time (he 
was hospitalized by VA in 1998).


In view of the foregoing, the Board believes that further 
development is warranted to determine precisely when the 
veteran was incarcerated and nature of his crimes.  In the 
interest of due process and fairness, the veteran's case must 
be REMANDED to the RO for the following action:

1.	The RO should obtain the exact dates of 
veteran's incarceration at any unit of the Texas 
Department of Criminal Justice, for any 
incarceration from 1988 to the present, and at 
any other correctional facility, e.g., the Texas 
Department of Corrections, Ramsey Unit 3, 
Rasharon, Texas (for any incarceration from June 
1994 to November 1996), the Ellis County Jail, 
Waxahachi, Texas, 75165 (for any incarceration 
from approximately February 18, 1997, to June 
29, 1997) and the Bexar County Correctional 
Facility, San Antonio, Texas, (for any 
incarceration from February 27, 1998, to May 22, 
1998).
 
2.	The RO should determine from the jail or prison 
facility, for each verified period of 
incarceration, whether the basis for the 
confinement was a felony or misdemeanor.  For 
each period of incarceration for parole 
violation, the facility should indicate the 
nature of the parole violation and whether, 
under Texas law, it was considered a felony or a 
misdemeanor.

3.	Then, after all the above information has been 
obtain, the RO should provide any new 
information to the Debt Management Center, which 
should be requested to provide a re-accounting 
of the amount of the alleged overpayment of 
compensation benefits owed to VA by the veteran.  
The DMC should provide the veteran with a new 
notification letter regarding any overpayment 
found to be present, and a copy of that letter 
should be associated with the claims file.  See 
OF Bulletin 99.GC1.04 (May 14, 1999).

4.	 The RO should then prepare a complete written 
paid-and-due audit of the veteran's disability 
compensation account during the period(s) of the 
assessed overpayment.  This audit should 
reflect, on a month-by-month basis, the amounts 
actually paid to the veteran, as well as the 
amounts properly due.  In verifying the amount 
of overpayment, the RO must explain each period 
when the veteran was incarcerated for a felony 
and ineligible for more than the statutorily-
permitted 10 percent disability award.  A copy 
of the written audit must be inserted into the 
claims folder.  The appellant must also be 
provided confirmation of the exact amount of 
overpayment, along with information detailing 
the process by which the overpayment was 
calculated. 

5.	Thereafter, any amount of overpayment should be 
referred to the Committee on Waivers and 
Compromises for reconsideration of the veteran's 
request for waiver in light of the available 
record.  A formal, written record of the 
Committee's decision, including an analysis of 
the various elements to be considered, should be 
prepared and placed in the claims folder.

6.	If the determination remains unfavorable to the 
veteran, he and his representative should be 
furnished with a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 7105 (West 
2002) that fully sets forth the controlling law 
and regulations pertinent to this appeal since 
the February 2003 statement of the case.  This 
document should further reflect detailed reasons 
and bases for the decisions reached.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the outcome of this case. 
The veteran need take no action until so informed. The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


